DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The claims filed 05/13/2022 are under consideration.
Claims 1-7 are pending.
Claim 8 was cancelled.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
	The rejection of claims 1-8 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cao, CN 105963258 has been withdrawn in light of Applicant’s argument. The foreign priority data has been noted on the attached PTO-326 and Bib data sheet.
The rejection of claim 8 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kobayashi, US 5556642 has been withdrawn in light of Applicant’s amendment.
The rejection of claim 8 under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mathiowitz, US 6235224 has been withdrawn in light of Applicant’s amendment.
The provisional rejection of claim(s) 1-8 on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-3 and 10-11 of 16905309 has been withdrawn. Co-pending application 16095315 has been abandoned. 

Response to Argument
Applicant' s arguments, see remarks, filed 05/13/2022 with respect to the amended claims have been fully considered and are persuasive since the combined teachings of Kobayashi and Hutchinson do not teach the limitation of 80% of the water-soluble drug in the sustained-release microparticles is released in 60 days at zero order release characteristics.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Kobayashi and Hutchinson in view of Setterstrom, US 6902743 and Berkland, Journal of Controlled Release, 82, 2002. Setterstrom teaches burst-free sustained release microparticles (Setterstrom, e.g., Abstract) which are characterized by the capacity to release up to 80% of the drug in an aqueous physiological environment from 56-100 days (Setterstrom, claim 4). Setterstrom teaches microspheres can be designed for zero order release rate (Setterstrom, e.g., c4:19-32). Berkland teaches the desirability of zero-order release to advantageously obtain constant physiological drug concentrations and a reduction of side effects.

To the extent that Applicant’s arguments apply to the new rejection, Applicant’s arguments are addressed here.
Applicant has argued Hutchinson, e.g., 0061, states the product can reach a particle size of 0.2 micron to 500 micron while the particle size of the presently claimed particle is 20 micron to 100 micron, and then suspended in water for injection without explaining how to get such small particle sizes.
This argument is unpersuasive. 
The claimed invention does not appear to recite a particle size. Hutchinson clearly teaches a method for preparing particles sized in the argued range and within the general range found in Hutchinson, e.g., 0061. See Hutchinson, e.g., example 2, 0144 teaching a method resulting in particles having a size of 30 microns. Kobayashi, e.g., Example 1, teaches forming microparticles having an average size of about 50 microns, most less than 100 microns. This range overlaps with the range argued.

Applicant has argued Hutchinson teaches a method using freeze(spray) drying which results in significant burst release due to many holes on the surface and inside the particles. Applicant has argued the present invention avoids burst release by using an emulsification solvent volatilization method that is steps 2-4 in claim 1. Applicant has argued that to obtain the sustained release microparticles in 50-60 days, particle size of the sustained release microparticles are between 20 and 100 microns and the innovation of the instant invention lies in the combination of step 1 and steps 2-4. Applicant has argued Hutchinson or Kobayashi does not teach or suggest [the] instant method and how to get particles sizes between 20 and 100 microns as claimed. 
This argument is unpersuasive. 
It is agreed that Hutchinson alone or Kobayashi alone does not teach or suggest a method as claimed. That is why the rejection was based on obviousness and not anticipation. Applicant’s arguments appear to treat the teachings of Hutchinson in isolation since no clear argument is made about the combination of references in the rejection. It is reiterated that Kobayashi is the primary reference in the rejection which (claim 1) teaches: 
A method for producing a sustained release microsphere preparation, which comprises the steps of:
(1) dissolving a water-insoluble biodegradable polymer and a water-soluble pharmaceutically active ingredient in a solvent or solvents in which the water-insoluble biodegradable polymer and the water-soluble pharmaceutically active ingredient both can dissolved,
(2) removing the solvent or solvents to form a solid dispersion of a water-soluble pharmaceutically active ingredient dispersed homogeneously in a water-insoluble biodegradable polymer,
(3) dissolving the resulting solid dispersion in a water-immiscible organic solvent having a boiling point of below 100° C. to form a solution,
(4) emulsifying the resulting solution (oil phase) into an aqueous phase to give an oil in water (O/W) emulsion, and
(5) removing the water-immiscible organic solvent from the oil phase of the resulting emulsion to produce a sustained release microsphere preparation.
It can be seen, that Kobayashi (Claim 1, steps 1-2) clearly teaches preparing a solid dispersion of the water-soluble drug in the polymer which corresponds to instant claim 1, step 1. Kobayashi then teaches dissolving the solid dispersion in a water immiscible organic solvent to form a solution (Kobayashi, step 3) and emulsifying the resulting solution in an aqueous phase to produce an oil in water emulsion (Kobayashi, step 4). Steps 3-4 in Kobayashi’s method correspond to instant claim 1, steps 2-3. Kobayashi, step 5 corresponds to instant claim 1, step 4. 
Kobayashi, e.g., Example 1, teaches forming microparticles having an average size of about 50 microns, most less than 100 microns. This range overlaps with the range argued.
It is noted that the differences between Kobayashi and the presently claimed invention lie in the process for preparing the solid dispersion, not the process for preparing sustained release microparticles since Kobayashi teaches dissolving the solid dispersion to form an emulsion to prepare the microparticles like the presently claimed invention. 
Hutchinson was cited for teaching the solid dispersion preparation technique using acetic acid for dissolving both the polymer and the water-soluble drug missing from Kobayashi was a known technique for preparing solid dispersions. 
Hutchinson teaches preparing a solid dispersion by dissolving the peptide and polymer in acetic acid (Hutchinson, entire document, e.g., 0024 and 0027) which is then added to hexane (Hutchinson, e.g., 0027 and 0067). The technique results in rapid removal of solvent from the solution enabling phase separation between the peptide and polymer on an extremely small colloidal scale (Hutchinson, e.g., 0025), e.g., an extremely fine colloidal suspension is generated when the dispersion is further processed (Hutchinson, e.g., 0027). This means the peptide is present in the polymer as extremely small colloidal particles, i.e., has an extremely high surface area (Hutchinson, e.g., 0025 and 0033). Also, since the solvent is removed from the dispersion, this results in a solvent free dispersion.

Applicant has argued Hutchinson teaches freeze drying or spray drying which would result in many holes on the surface and inside particles. Applicant has argued particles prepared in this way sill have significant burst release due to the many holes present on the surface and inside the particles using the technique of Hutchinson. 
This argument is unpersuasive. 
The of acetic acid solution - hexane precipitation technique of Hutchinson is used to prepare a solid dispersion of peptide in the polymer. Applying this technique to Kobayashi’s method, the solid dispersion is then used to make microparticles by dissolving the solid dispersion in an organic solvent, emulsification, and solvent removal (Kobayashi, claim 1). Consequently, even if the solid dispersion technique of Hutchinson results in particles having may holes on the surface and inside the particles, it was understood from the method of Kobayashi that the solid dispersion was to be further processed into the desired microparticles.

In response to Applicant’s argument that Hutchinson does not teach glacial acetic acid could completely dissolve a biodegradable and biocompatible poorly water-soluble polymer and a water-soluble drug: Hutchinson clearly teaches glacial acetic acid is capable of dissolving the peptide and polyester (Hutchinson, e.g., 0094).

In response to Applicant’s argument that Hutchinson, 0067, does not mention the scheme of dissolving in acetic and then precipitating in hexane, nor does it say that hexane can be used when two different solvents are used: it is noted that the teachings of Hutchinson are not limited to paragraph 0067. Hutchinson, 0067, was cited for teaching hexane was a known non-solvent for the polymer which reinforces the teaching of Hutchinson, 0027. Hutchinson clearly teaches adding a solution of peptide and polymer to hexane to obtain a solvent-free peptide polyester mixture where the peptide is mixed at an extremely fine colloidal scale (Hutchinson, e.g., 0027). 
Applicant’s arguments with respect to Hutchinson, e.g., 0067, appear to be presented from the position that Hutchinson was cited for teaching a method for preparing microparticles. However, Hutchinson was only relied upon for teaching a method for preparing a solid dispersion containing a solvent-free mixture containing extremely fine colloidal peptide, which solid dispersion could be used to produce microparticles according to the method of Kobayashi. Since the solid dispersion prepared using the technique of Hutchinson would result in stabilizing the small particle size (Hutchinson, e.g., 0033) in a solvent free peptide polyester mixture of extremely fine colloidal peptide particles (Hutchinson, e.g., 0027) the skilled artisan would have expected the stabilized fine particles of peptide to result in improved incorporation efficiency as desired by Kobayashi (Kobayashi, e.g., Experiment 1, c8-c9). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection for the limitation zero order release.
Applicant has not pointed out, and the Examiner is unable to locate support for the limitation of 80% of the water-soluble drug in the sustained release microparticles is released in 60 days at zero order release kinetics. 
The specification discloses microparticles having a sustained release effect close to zero order (Specification, e.g., abstract). The specification teaches close to zero order (0094). The specification characterizes the sustained release as close to zero order (0210 with reference to embodiments 1-25). 
Rather than “close to zero order” as disclosed, the presently claimed invention recites zero order which is a narrower limitation than close to zero order as disclosed in the application as filed.
Zero-order kinetics means the drug release is constant (Weidner, Drug Delivery Today, 7, 11, 2002, middle column, first ¶). This means the specification disclosed drug release close to constant, but not completely constant as now claimed. 
Additionally, it is not clear where the specification supports the limitation of 80% released in 60 days. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, US 5556642 in view of Hutchinson, US 20020198315 A1, Setterstrom, US 6902743 and Berkland, Journal of Controlled Release, 82, 2002.
Kobayashi teaches methods for producing sustained release microparticles comprising water soluble drugs and water insoluble biodegradable polymer (Kobayashi, e.g., abstract).
Applicable to claim 1: 
Kobayashi teaches the method comprising forming a solid dispersion of drug and biodegradable polymer, dissolving the solid dispersion in a water immiscible organic solvent, emulsifying the resulting solid dispersion solution with an aqueous phase, and removing the organic solvent thus solidifying the microparticles (Kobayashi, e.g., claim 1). The microparticles are isolated and washed by distilled water corresponding to washing with ultrapure water, e.g., three times (Kobayashi, e.g., examples 1 and 4). This methodology corresponds to steps 2-4 in claim 1.
The organic solvent for dissolving the solid dispersion has a boiling point less than 100oC, i.e., less than water, and is water immiscible (Kobayashi, e.g., c4:59-65).
The aqueous phase contains an emulsifier, i.e., surfactant (Kobayashi, e.g., c5:1-8).
Kobayashi teaches preparing solid dispersion by dissolving the drug and the polymer in a solvent in which they both dissolve (Kobayashi, e.g., c2-c3, bridging ¶, and c4:7-40). The desired solid dispersion is obtained by removing the solvent in which they both dissolve, e.g., evaporation, spray drying or the like (Kobayashi, e.g., c4:52-57). 
Kobayashi’s method differs from the method recited in claim 1 in that Kobayashi teaches the solid dispersion prepared by dissolving the polymer and drug in a solvent in which they both dissolve but does not expressly teach acetic acid.
A further difference between the method recited in claim 1 and the method of Kobayashi is that Kobayashi teaches solvent removal, e.g., evaporation, to arrive at the solid dispersion rather than adding mixed solution into an organic solvent B or adding an organic solvent B into the mixed solution to produce a precipitate, organic solvent B being selected from at least one of anhydrous diethyl ether, hexane and n-heptane.
Kobayashi does not teach the limitation of 80% of the water-soluble drug in the sustained-release microparticles is released in 60 days at zero order release characteristics.

Hutchinson teaches a process for preparing a solid dispersion in a method for preparing microparticles similar to those of Kobayashi (Hutchinson, e.g., 0061). Hutchinson teaches the use of acetic acid as a solvent which can dissolve the active, e.g., peptide, and the polymer, e.g., polylactic acid or copolymer of lactic and glycolic acids, for preparing a solution of peptide and polymer wherein the peptide is dispersed in the polymer (Hutchinson, e.g., 0027 and 0060). Glacial acetic acid is found throughout, e.g., Hutchinson, e.g., 0094.
Further, Hutchinson teaches adding the peptide/polyester/acetic acid solution to a non-solvent such as a paraffin, e.g., hexane, corresponding to solvent B as claimed, to precipitate the solid dispersion thereby obtaining an essentially solvent-free peptide polyester mixture as solid dispersion in the form of microparticles containing a colloidally dispersed free peptide (Hutchinson, e.g., 0027 and 0067). 
Hutchinson teaches acetic and non-solvent technique results in a colloidal dispersion of the peptide in an organic phase which would have been seen by one skilled in the art as an effective solution for the problem identified in Kobayashi where the medicament is heterogeneously dispersed resulting in low incorporation efficiency (Kobayashi, e.g., c2:15-37). The production of colloidally dispersed peptide would have been expected to improve incorporation efficiency.
Consequently, one skilled in the art understood acetic acid to be a solvent capable of dissolving both the peptide and polyester in the method of Kobayashi and was known and used for preparing solid dispersions of peptide in similar polyesters.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to have modified a method for preparing microparticles as understood from Kobayashi according to the teachings of Hutchinson with a reasonable expectation of success. This modification may be viewed as the substitution of one known solvent for another where each solvent was known in the art as suitable for preparing a solution of peptide and polyester.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to additionally employ a non-solvent technique for arriving at a solid dispersion of peptide in polyester as suggested in Hutchinson with a reasonable expectation of success. This modification may be viewed as the use of a known technique to improve similar methods in the same way. In this instance, the acetic acid and non-solvent steps were expressly known for the same purpose as the solvent and evaporation technique in Kobayashi, and the skilled artisan would have been motivated to employ acetic acid and a non-solvent, e.g., hexane as suggested in Hutchinson to arrive at a solid dispersion which is essentially free of solvent thereby improving upon the evaporation method of Kobayashi by reducing the time and energy required for evaporation of essentially all of the solvent. Additionally, because the peptide is dispersed in the polymer in a colloidal manner, rather than a heterogeneous manner, the loading efficiency was expected to be improved.
The skilled artisan would have been motivated to employ acetic acid as solvent for peptide and polyester and addition to a non-solvent such as hexane instead of the evaporation technique of Kobayashi because Hutchinson teaches this technique allows for obtaining a solid dispersion of peptide in polyester which is essentially free of solvent, i.e., acetic acid upon addition to a non-solvent, e.g., hexane, and wherein the peptide is colloidally dispersed in the solid dispersion. The skilled artisan would have had a reasonable expectation of successfully making this modification because both references teach techniques for preparing a solid dispersion of peptide in similar biodegradable polyesters.

Kobayashi and Hutchinson do not teach the limitation of 80% of the water-soluble drug in the sustained-release microparticles is released in 60 days at zero order release characteristics.
Setterstrom teaches burst-free sustained release microparticles (Setterstrom, e.g., Abstract) which are characterized by the capacity to release up to 80% of the drug in an aqueous physiological environment from 56-100 days (Setterstrom, claim 4). Setterstrom teaches microspheres can be designed for zero order release rate (Setterstrom, e.g., c4:19-32). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Here the claimed 80% of the drug is release in 60 days is within the range suggested by the Setterstrom’s teaching of release up to 80% of the drug in an aqueous physiological environment from 56-100 days. Since these release kinetics are suggested for antimicrobial peptides (histatin), the skilled artisan would have adopted this known time frame for antibiotic release (Kobayashi, e.g., c3:34-46).
Berkland, Journal of Controlled Release, 82, 2002 teaches zero-order release, i.e., constant release rate (Berkland, e.g., pg. 138, ¶ 2) is desired to maintain more constant blood concentrations of drugs and avoid side effects (Berkland, e.g., pg. 137, Introduction). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to optimize a method as understood from Kobayashi and Hutchinson to release up to 80% of the drug in an aqueous physiological environment from 56-100 days as suggested IN Setterstrom with zero order release as suggested by Berkland with a reasonable expectation of success. The skilled artisan would have been motivated to adopt the time frame of Setterstrom since this time frame was known for enabling antibiotic peptide release. The skilled artisan would have been motivated to optimize the microparticles for zero order release for the expected benefit of more constant tissue drug concentration and avoidance of side effects as suggested by Berkland. The skilled artisan would have had a reasonable expectation of success since Kobayashi teaches antibiotics may be formulated as the water-soluble drug, and since Setterstrom teaches microspheres may be designed to release agents at near zero-order rates.

Applicable to claim 2: The drug may be LHRH (Kobayashi, e.g., example 4), i.e., a peptide having not more than 30 amino acid residues as recited in claim 2. 
Applicable to claim 3: The polymer may be polyester, e.g., PLGA (Kobayashi, e.g., example 4).
Applicable to claim 4: Kobayashi teaches forming the dispersion employing a ratio between drug and polymer in the claimed range. For example, the mass ratio of the water-soluble drug to the poorly water-soluble polymer in example 4 is 50:900 which equates to 1:18.
Applicable to claim 5: Kobayashi teaches wherein the solvent for the solid dispersion is methylene chloride, i.e., halogenated hydrocarbon, (Kobayashi, e.g., Example 4). 
Applicable to claim 8: Kobayashi teaches sustained release microparticles containing a water-soluble active agent and biodegradable polymer (Kobayashi, e.g., Abstract). 
Accordingly, the subject matter of claims 1-5 and 8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary.
 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, US 5556642 in view of Hutchinson, US 20020198315, Setterstrom, US 6902743 and Berkland, Journal of Controlled Release, 82, 2002 as applied to claims 1-5 and 8 above, and further in view of Woo, US 20080131513.
The combined teachings of Kobayashi, Hutchinson, Setterstrom and Berkland teach a method having the steps required by claim 1, and Kobayashi teaches where the method further comprises including an additive added to the microparticle. However, the combined teachings of Kobayashi, Hutchinson, Setterstrom and Berkland do not expressly teach the additive is 0.01-10% of the sum of the mass of the water-soluble drug and the water insoluble polymer. 
Woo teaches methods for preparing sustained release microparticles (Woo, e.g., Abstract, Title), wherein the microparticle comprises a drug, biodegradable polymer and an additive effective to modify release of the drug from the microparticle (Woo, e.g., Abstract, claim 1). Suitable additives for this purpose include, e.g., amino acids (Woo, e.g., 0016-0017), wherein the additive is present in an amount ranging preferably from 0.5-0.7% by weight of the microparticle (Woo, e.g., 0018). The amount suggested in Woo for modifying release from the microparticles is entirely within the range recited in claim 6.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a method for preparing sustained release microparticles as understood from Kobayashi, Hutchinson, Setterstrom and Berkland by incorporating an additive in an amount as was known in the prior art, e.g., 0.5-0.7% by weight of the microparticle with a reasonable expectation of success. The skilled artisan would have been motivated to include an additive in the amount suggested by Woo in the solid dispersion step or the microparticle formation step to ensure the additive is dispersed in the polymer like the drug to effectively modify release of the drug from the microparticle, e.g., pH stabilizing and protecting amount with a reasonable expectation of success. The skilled artisan would have had a reasonable expectation of success because each document teaches methods for preparing sustained release microparticles comprising similar drugs and similar biodegradable polymers. 
Accordingly, the subject matter of claims 6-7 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615           


/SUSAN T TRAN/Primary Examiner, Art Unit 1615